Citation Nr: 9910755	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  98-03 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an increased, compensable, evaluation for 
residuals of intracranial injury.

2.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1946 to June 
1948.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of December 1996, 
from the Wilmington, Delaware, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board notes that during the presentation of this appeal 
the veteran gave evidence and testimony regarding his 
contention that his current degenerative joint disease of the 
cervical spine had its origins during his active service.  
The Board notes that this claim was denied in a rating 
decision of December 1996.  The veteran's representative 
indicated that the veteran requested reconsideration of this 
issue.  A new rating decision was issued in March 1997, 
however, this rating decision dealt solely with the 
neurological disorders attributed to the veteran's injury.

The Board will review both claims, as it is clear that the 
veteran disagreed with the rating decision of December 1996, 
as well as that of March 1997.  The veteran's VAF-9, received 
in February 1998, shows him complaining of problems secondary 
to his intracranial injury, to include neck problems.  The 
Board now considers the issues on appeal to include service 
connection for degenerative joint disease of the cervical 
spine.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Recent VA examination has noted that the veteran has 
residual cognitive deficits presumed secondary to his 
inservice closed head injury.

3.  The veteran's cognitive deficits consisted of poor 
delayed word recall and slowness in response to questioning.


CONCLUSION OF LAW

The criteria for an increased evaluation, of 10 percent, for 
residuals of intracranial injury have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 and Supp. 1998); 38 C.F.R. §§ 3.321, 
4.130 Diagnostic Code 9304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the residuals of intracranial injury disability have been 
properly developed.  There is no indication that there are 
additional pertinent records which have not been obtained.  
No further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107.

The appellant claims that his residuals of intracranial 
injury disability has worsened and warrants an increased 
disability rating.  Disability evaluations are determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The percentage ratings in the SCHEDULE FOR 
RATING DISABILITIES represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1998).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

Service connection for residuals of intracranial injury was 
granted via a rating decision of October 1948.  An evaluation 
of noncompensable was assigned.

A review of the veteran's service medical records indicates 
he was injured in a motor vehicle accident on March 21, 1947.  
He was noted to be thrashing about, and required four men to 
hold him down on the examining table.  His pupils did not 
react equally to light.  On March 22 his eyes reacted to 
light and accommodation.  He woke up and spoke.  On March 23 
he was noted to be conscious but drowsy, and responded very 
slowly.  On April 5 he was noted to have a negative 
neurological evaluation except for slow retarded speech and 
sluggish manner.  He was released back to duty on April 16, 
1947.

The report of a VA examination, conducted in February 1997, 
shows the veteran giving a history of an injury to his head 
and cervical spine when he was broad-sided by a car.  He 
stated that he was not expected to live, and that his parents 
told him he was unconscious for three days.  He reported that 
he has had trouble with neck pain since that time.

On examination he was slow in responding to questions.  His 
short term recall was 2/3 at one minute, delayed word recall 
was 2/10 at five minutes, with 5/10 being normal.  His 
calculations, naming, ability to follow three part command, 
reading and copying complex figure were all normal.  

The examiner concluded that the veteran had a history of 
closed head injury with residual cognitive defects presumed 
to be secondary to this injury.

The Board notes the veteran's testimony at his personal 
hearing, conducted in March 1999.  He complained of pain in 
his cervical spine.  He stated that he has a lot of trouble 
remembering things.  He reported that many times he cannot 
remember where he was going, or what he did yesterday.  He 
also reported that he experiences ringing in his ear followed 
by dizziness and confusion.  

The severity of the veteran's residuals of intracranial 
injury disability is ascertained, for VA rating purposes, by 
application of the criteria set forth in Diagnostic Code 9304 
of VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1998).  Under these criteria, a noncompensable rating would 
be appropriate if the disorder has been formally diagnosed, 
but symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  

A 10 percent evaluation is warranted if there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A 30 percent evaluation is appropriate if there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, or mild memory loss.  

The Board concludes that the objective medical evidence of 
record indicates that the veteran experiences residual 
cognitive deficits as a result of his inservice head injury.  
There is no indication that these symptoms respond to 
medication.  The Board finds that they do result in 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks.  The record will not support a 30 
percent evaluation, as there is no evidence of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  Although he showed some memory problems, 
his calculations, naming, ability to follow three part 
command, reading and copying complex figure were all normal.  


ORDER

Entitlement to an increased evaluation, of 10 percent, for 
residuals of an intracranial injury, is granted.


REMAND

The Board notes that the veteran contends that his 
degenerative joint disease of the cervical spine results from 
injuries sustained in the same motor vehicle accident which 
caused his intracranial injury.  This claim was denied in a 
rating decision of December 1996.  The veteran's 
representative expressed disagreement with this decision and 
noted that the veteran had not been given a VA examination.  
A VA examination was scheduled for February 1997, and 
although that examination took some evidence regarding the 
claimed neck disability, it's primary purpose was 
investigation of injuries or diseases of the brain.

The Board finds that, in light of the veteran's service 
medical records, it is plausible that he could have residual 
cervical spine disability from the inservice accident.  
Therefore, he should be examined by the appropriate VA 
specialist, and an opinion should be rendered regarding the 
etiology of any current disorder.

Therefore, the claim is REMANDED to the RO for the following:

1.  The veteran should be scheduled for a 
VA orthopedic examination.  The examining 
physician should have the opportunity to 
review the claims folder prior to the 
examination.  He should be asked to 
render an opinion regarding the possible 
relationship between the veteran's 
inservice head injury and his present 
cervical spine disability.

2.  The examiner should be informed that 
his opinion will be most helpful to the 
Board if phrased in one of the following 
manners:  The veteran's claimed cervical 
spine disorder is (1) definitely related 
to his inservice complaint (2) more 
likely than not related to his inservice 
complaint (3) as likely as not related to 
his inservice complaint (4) more likely 
than not unrelated to his inservice 
complaint (5) definitely unrelated to his 
inservice complaint.

Upon completion of the above described items the RO should 
review the veteran's claim for service connection for 
degenerative joint disease of the cervical spine.  If the 
decision remains adverse the RO should provide the veteran 
and his representative a supplemental statement of the case 
and adequate time to respond.  The claim should then be 
returned to the Board for further appellate consideration.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

